Citation Nr: 1009666	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  08-34 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.  

2.  Entitlement to service connection for the purposes of 
accrued benefits.  

3.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C. § 1318.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs




ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from September 1982 to April 
1986.  The appellant is the surviving spouse of the Veteran.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida, denying the appellant's claims.  


FINDINGS OF FACT

1.  The Veteran died on April [redacted], 2004, presumably as a 
consequence of his acute lymphocytic leukemia  

2.  Service connection was not in effect for any disability 
during the Veteran's life.  

3.  The appellant filed a claim for accrued benefits within a 
year of the Veteran's death.

4.  The Veteran did not have acute lymphocytic leukemia, 
compression of the vertebrae, four wisdom teeth extracted, or 
a callus on the left foot are not related to or aggravated by 
service.



CONCLUSIONS OF LAW

1.  A service connected disability did not cause death or 
contribute substantially or materially to the cause of death.  
38 U.S.C.A. §§ 1131, 1310, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.312 (2009).  

2.  Service connection for the purposes of accrued benefits 
is not warranted. 38 U.S.C.A. §§ 1131, 5107, 5121 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.1000 (2009).

3.  The criteria for the payment of DIC benefits under 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.22 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In the context of a claim for DIC benefits, § 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a Veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a predecisional 
adjudication of the claim prior to providing § 5103(a)-
compliant notice.  

In October 2007, notice was sent to the appellant that 
partially complied with the requirements of Hupp.  The letter 
informed the appellant of what was required to support a 
claim for benefits, to include both claims already service-
connected and claims not yet service-connected.  However, the 
letter did not provide a statement of the conditions for 
which the Veteran was service-connected at the time of his 
death.  Nonetheless, the appellant was not prejudiced by this 
fact since the Veteran was not service-connected for any 
disabilities at the time of his death.  

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting her 
in the procurement of service medical records and pertinent 
treatment records.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  

The Board finds that all necessary development has been 
accomplished, and therefore, appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA has obtained the Veteran's service 
medical records.  Copies of the private medical records 
preceding the Veteran's death have also been incorporated 
into the record.  VA also notified the appellant of the need 
to submit proof of the Veteran's death.  However, VA has 
received no such evidence from the appellant to date.  While 
VA has a statutory duty to assist in developing evidence 
pertinent to a claim, the appellant also has a duty to assist 
and cooperate with VA in developing evidence - the duty to 
assist is not a one way street.  See Wood v. Derwinski, 1 
Vet. App. 190 (1991).  Hence, no further notice or assistance 
to the claimant is required to fulfill VA's duty to assist 
her in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Cause of Death

Service connection for the cause of the Veteran's death may 
be granted if a disability incurred in or aggravated by 
service was either the principle or a contributory cause of 
the Veteran's death.  38 C.F.R. § 3.312(a) (2009).  For a 
service-connected disability to be the principle cause of 
death it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
38 C.F.R. § 3.312(b) (2009).

For a service-connected disability to be a contributory cause 
of death it must have contributed substantially or 
materially, and combined to cause death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312(c)(1) (2009).  A contributory 
cause of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  "Service-
connected diseases or injuries involving active processes 
affecting vital organs should receive careful consideration 
as a contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death."  38 C.F.R. § 3.312(c)(3) (2009).

Generally, minor service-connected disabilities, particularly 
those of a static nature, or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  38 C.F.R. § 
3.312(c)(2) (2008).  "There are primary causes of death 
which by their very nature are so overwhelming that eventual 
death can be anticipated irrespective of coexisting 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature."  38 C.F.R. § 3.312(c)(4) (2009).

The record reflects that the Veteran died on April [redacted], 2004.  
The evidence of record suggests that the cause of the 
Veteran's death was acute lymphoblastic leukemia, but there 
is no medical evidence to confirm this fact.  A private 
record signed by a physician with the initials T.A.B. and 
dated April 19, 2004, notes that the Veteran's acute 
lymphoblastic leukemia with meningeal, with associated 
seizures, was increasing in severity.  However, the exact 
cause of the Veteran's death cannot be confirmed since the 
appellant has not submitted any evidence regarding the 
Veteran's death.  The RO informed the appellant in its 
October 2007 letter that proof of the Veteran's death, 
including a finding of cause of death, was needed.  However, 
VA has not received any evidence from the appellant 
confirming the Veteran's death or its underlying cause, to 
include a death certificate.  

In addition, the Veteran was not service-connected for any 
disability at the time of his death.  As noted above, service 
connection for the cause of the Veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principle or a contributory cause of the 
Veteran's death.  38 C.F.R. § 3.312(a).  Since there is no 
evidence of a disease or injury incurred during military 
service, service connection for the cause of the Veteran's 
death is not warranted.  

As a final matter, the Board notes that even without the 
above evidentiary deficiencies, the record demonstrates that 
the Veteran's leukemia, for which the appellant contends was 
the cause of death of the Veteran, was not related to 
military service.  In March 2004, Dr. B noted that the 
Veteran asked him to write a letter to VA about his disease 
possibly being related to military service.  However, Dr. B 
indicated that this was "very unlikely" and said that this 
is what he would write in the letter.  The record does not 
contain a copy of this letter, assuming it was ever in fact 
written.  

The Board recognizes that the record contains a statement 
from the Veteran dated March 2004.  The Veteran indicated 
that he had a terminal disease and that he had less than 6 
months to live because of acute lymphocytic leukemia.  The 
Veteran requested service connection for this disease, 
indicating that Dr. B told him it was caused by nuclear, 
biological and chemical agents that he was exposed to during 
military service.  However, the Board does not find this 
statement to be credible, since Dr. B stated in March 2004 
that it was "very unlikely" that the Veteran's leukemia was 
a result of his military service.  

As a final matter, the Board has considered the lay testimony 
offered by the appellant.  According to the appellant, the 
Veteran died as a result of leukemia, which she related to 
the Veteran's military service.  Here, even assuming that the 
appellant is competent to offer an opinion as to the etiology 
of the Veteran's death, see Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009), the Board finds Dr. B's opinion more 
probative given his medical training, lack of interest in the 
outcome of the appeal and familiarity with the Veteran's 
condition.  As such, the Board finds that the preponderance 
of the evidence is against the claim and thus service 
connection for the cause of the Veteran's death must be 
denied.  

Entitlement to Accrued Benefits

When a Veteran had a claim pending at the time of his death, 
his surviving spouse may be paid periodic monetary benefits 
to which he was entitled at the time of his death, and which 
were due and unpaid for a period not to exceed two years, 
based on existing ratings or decisions or other evidence that 
was on file when he died. 38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000; Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  
Although the appellant's claim for accrued benefits is 
separate from the claims that the Veteran filed prior to his 
death, the accrued benefits claim is "derivative of" the 
Veteran's claims and the appellant takes the Veteran's claims 
as they stood on the date of his death.  Zevalkink v. Brown, 
102 F.3d 1236 (Fed. Cir. 1996).

The Board notes that Congress amended 38 U.S.C.A. § 5121 to 
repeal the two-year limit on accrued benefits so that a 
Veteran's survivor may receive the full amount of award for 
accrued benefits.  Because this change applies only to deaths 
occurring on or after the date of enactment, December 16, 
2003, this change applies.

Under 38 U.S.C.A. § 5121(c), there is a requirement for an 
accrued benefits claim that the application "must be filed 
within one year after the date of death." 38 U.S.C.A. § 
5121(c) (West 2002); 38 C.F.R. § 3.1000(a), (c).  The Veteran 
died in April 1999, and the appellant initiated her claim in 
July 1999, less than four months later. Thus, she meets the 
requirement for filing an accrued benefits claim.

The adjudication of an accrued claim is limited to the 
evidence physically or constructively of record at the time 
of the Veteran's death. 38 C.F.R. § 3.1000(a); see also 
Ralston v. West, 13 Vet. App. 108, 113 (1999); Hayes v. 
Brown, 4 Vet. App. 353, 360-61 (1993).

In March 2004, the Veteran filed claims of service connection 
for acute lymphocytic leukemia, compression of the vertebrae, 
"four wisdom teeth extracted," and for "callous" left 
foot.  He died on April [redacted], 2004, presumably as a consequence 
of his acute lymphocytic leukemia.  

In June 2004, the RO notified the appellant that the 
Veteran's pending claims had been stopped due to his death 
and provided her notice of the determination and of her 
appellate rights.  In an undated statement filed with VA in 
August 2004 and labeled "Notice of Disagreement," the 
appellant challenged VA's dismissal of the Veteran's pending 
claims because he died and expressed a desire to appeal the 
determination.  The Board interprets the appellant's 
statement as a timely application for accrued benefits.  

After a careful review of the evidence, the Board finds that 
because the evidence does not demonstrate that the Veteran 
would have prevailed on the claim if he had not died based on 
the evidence in the claims folder.  See id.  There is no 
evidence of record, aside from the contentions of the 
appellant and the Veteran, relating the Veteran's leukemia to 
his military service.  In fact, Dr. B noted in March 2004 
that it was "very unlikely" that the Veteran's leukemia was 
related to chemical exposure during military service.  
Further, there is no evidence linking any other of the 
conditions for which the appellant is seeking service 
connection is related to or had its onset in service.  
Because the preponderance of the evidence is against the 
claim, the provisions of 38 U.S.C. § 5107(b) regarding 
reasonable doubt are not applicable.  The appellant's claim 
of entitlement to service connection for accrued benefits 
must be denied.

DIC under 38 U.S.C. § 1318

38 U.S.C.A. § 1318 provides that the Secretary shall pay 
benefits to the surviving spouse of a deceased Veteran 
described in subsection (b) of this section in the same 
manner as if the Veteran's death were service connected."  
38 C.F.R. § 1318(a); accord 38 C.F.R. § 3.22(a) (2009).  

Subsection (b), in turn, states that a deceased Veteran is a 
Veteran who dies, not as the result of the Veteran's own 
willful misconduct, and who was in receipt of or entitled to 
receive compensation at the time of death for a service-
connected disability rated totally disabling if - (1) the 
disability was continuously rated totally disabling for a 
period of 10 or more years immediately preceding death; (2) 
the disability was continuously rated totally disabling for a 
period of not less than five years from the date of such 
Veteran's discharge or other release from active duty; or (3) 
the Veteran was a former prisoner of war who died after 
September 30, 1999, and the disability was continuously rated 
totally disabling for a period of not less than one year 
immediately preceding death."  38 U.S.C.A. § 1318(b); accord 
38 C.F.R. § 3.22(a) (2009).  

In this case, the Veteran was not service-connected for any 
disability at the time of his death.  There is also no 
evidence of earlier claims that could establish a 100 percent 
rating 10 years prior to the Veteran's death, and the Veteran 
did not have a total rating that was continuously in effect 
for at least five years from the date of his discharge.  
There is also no evidence that he was ever held as a prisoner 
of war.  Thus, there is no basis to pay DIC benefits under 
the provisions of 38 U.S.C.A. § 1318.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The appellant's claim of 
entitlement to DIC benefits under 38 U.S.C.A. § 1318 must be 
denied.


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.  

Entitlement to service connection for the purposes of accrued 
benefits is denied.  

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is 
denied.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


